

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


















MACK-CALI REALTY CORPORATION






RESTRICTED SHARE AWARD AGREEMENT






ANTHONY KRUG





















































 
 

--------------------------------------------------------------------------------

 

AGREEMENT EVIDENCING THE GRANT
OF A RESTRICTED SHARE AWARD PURSUANT
TO THE 2013 INCENTIVE STOCK PLAN
OF MACK-CALI REALTY CORPORATION


Agreement ("Agreement") effective as of March 19, 2014, ("Grant Date") by and
between Mack-Cali Realty Corporation (the "Company") and Anthony Krug
("Recipient").
 
Whereas, pursuant to the 2013 Incentive Stock Plan of Mack-Cali Realty
Corporation (the "Plan"), the Company hereby awards shares (hereinafter,
"Restricted Share Award") of the Company's common stock, par value $.01 per
share ("Common Stock"), to the Recipient subject to such terms, conditions, and
restrictions as set forth in the Plan and this Agreement;
 
Now, Therefore, the parties hereto hereby agree as follows:
 
1.           Award of Shares of Restricted Stock.
Pursuant to the Plan, the Committee hereby awards to the Recipient, effective as
of the Grant Date, a Restricted Share Award representing the conditional receipt
of 4,684 shares of Common Stock ("Restricted Shares") at no out-of-pocket cost
to the Recipient subject to the terms, conditions and restrictions set forth
herein. Capitalized terms not otherwise defined in this Agreement shall be as
defined in the Plan.
 
2.           Award Restrictions.
 
(a)           General Rules.  Ownership of Restricted Shares shall not vest in
the Recipient, and shall be subject to forfeiture until the conditions of
Section 2(b) and (c) are fully satisfied.  For purposes of this Agreement, the
following concepts shall be defined as follows: (i) the lapse of restrictions on
the Recipient's rights with respect to the Restricted Shares granted hereunder
shall be referred to as "Vesting";  (ii) the period between the Grant Date and
the date of Vesting shall be referred to as the "Vesting Period"; and (iii) the
date Vesting occurs shall be referred to as the "Vesting Date."
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           Vesting.  An aggregate of 4,684 Restricted Shares may vest in the
Recipient and shall vest and be earned on January 15, 2017.
 
(c)           Employment Requirement.  The Recipient must be employed by the
Company or its Subsidiaries on the Vesting Date to vest in the Restricted
Shares.  Any Restricted Shares not vested upon cessation of employment shall be
forfeited and returned to the Company.
 
(d)           Lapse of Restrictions.  Upon the Vesting of Restricted Shares, the
Recipient shall own the shares free and clear of all restrictions imposed by
this Agreement and the Recipient shall be free to hold or dispose of such shares
in her discretion, subject to applicable federal and state law or regulations.
 
(e)           Prohibition Against Assignment.  During the Vesting Period, the
Restricted Shares may not be transferred or encumbered by the Recipient by means
of sale, assignment, mortgage, transfer, exchange, pledge, or otherwise.  The
levy of any execution, attachment, or similar process upon the Restricted Shares
shall be null and void.
 
3.           Stock Certificates.
 
(a)           Certificates. The Restricted Shares shall be evidenced by one or
more stock certificates registered in the name of the Recipient or a nominee or
nominees therefor (the "Share Certificates"), and which shall bear such
restrictive legend or legends (if any) as the Company may deem necessary or
desirable under any applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           Stock Powers.  The Recipient shall execute and deliver to the
designee of the Company (the "Designee") one or more stock powers corresponding
to the Share Certificates designating the Company as the transferee of an
unspecified number of Restricted Shares, which stock powers may be completed by
the Designee as specified herein.  The Recipient and the Company each waive the
requirement that the signature of the Recipient on the stock powers be
guaranteed.  Upon receipt of a copy of this Agreement and the stock powers, each
signed by the Recipient, the Designee shall promptly notify the proper officers
of the Company and the Share Certificates and stock powers shall be held by the
Company in accordance with the terms of this Agreement.
 
(c)           Effect of Vesting.  Upon Vesting, the Company shall cause to be
delivered to the Recipient (i) a certificate for the Restricted Shares, free and
clear of restrictive legends, and (ii) any stock powers signed hereunder by the
Recipient remaining in its possession related to the Restricted Shares.  In the
event that the Recipient dies after the Vesting Date but before delivery of the
certificate for the vested Restricted Shares, such certificate shall be
delivered to, and registered in the name of, the Recipient's beneficiary or
estate, as the case may be.
 
(d)           Rights of Stockholder.  Except as otherwise provided in Section 2
and this Section 3, during the Vesting Period and after the certificates for the
Restricted Shares have been issued, the Recipient shall be entitled to all
rights of a stockholder of the Company, including the right to vote and the
right to receive dividends, with respect to the Restricted Shares subject to
this Agreement and not previously forfeited as specified herein.  Subject to
applicable withholding requirements, if any, dividends on such Restricted Shares
shall be paid to the Recipient when earned and payable.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)           Power of Designee.  The Designee is hereby authorized by the
Recipient to utilize the stock power delivered by the Recipient to transfer all
forfeited Restricted Shares to the Company upon receipt of instructions from a
duly authorized representative of the Company.
 
4.           Confidential Information.
 
(a)           Recipient understands and acknowledges that during his/her
employment with the Company, he/she will be exposed to Confidential Information
(as defined below), all of which is proprietary and which will rightfully belong
to the Company.  Recipient shall hold in a fiduciary capacity for the benefit of
the Company such Confidential Information obtained by Recipient during his/her
employment with the Company and shall not, directly or indirectly, at any time,
either during or after his/her employment with the Company, without the
Company's prior written consent, use any of such Confidential Information or
disclose any of such Confidential Information to any individual or entity other
than the Company or its employees, attorneys, accountants, financial advisors,
consultants, or investment bankers except as required in the performance of
his/her duties for the Company or as otherwise required by law.  Recipient shall
take all reasonable steps to safeguard such Confidential Information and to
protect such Confidential Information against disclosure, misuse, loss or theft.
 
(b)           The term "Confidential Information" shall mean any information not
generally known in the relevant trade or industry or otherwise not generally
available to the public, which was obtained from the Company or its predecessors
or which was learned, discovered, developed, conceived, originated or prepared
during or as a result of the performance of any services by Recipient on behalf
of the Company or its predecessors.  For purposes of this Paragraph 4, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company and any entity of which a majority of the economic
interest is owned, directly or indirectly, by the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Except for such items which are of a personal nature to Recipient
(e.g., daily business planner), all writings, records, and other documents and
things containing any Confidential Information shall be the exclusive property
of the Company, shall not be copied, summarized, extracted from, or removed from
the premises of the Company, except in pursuit of the business of the Company
and at the direction of the Company, and shall be delivered to the Company,
without retaining any copies, upon the termination of Recipient's employment or
at any time as requested by the Company.
 
(d)           The parties hereto agree that the Company would suffer irreparable
harm from a breach by Recipient of any of the covenants or agreements contained
in this Paragraph 4.  Therefore, in the event of the actual or threatened breach
by Recipient of any of the provisions of this Paragraph 4, the Company may, in
addition and supplementary to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violation of the provisions thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.           Withholding.
 
In connection with the delivery of any stock certificates, or the making of any
payment in accordance with the provisions of this Agreement, the Company shall
be entitled to withhold Restricted Shares or cash amounts (for fractional
Restricted Shares) equal to the taxes then required by applicable federal, state
and local law to be so withheld.
 
6.           Adjustments for Capital Changes.
 
In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.
 
7.           No Right to Continued Employment.
 
Nothing in this Agreement shall confer on the Recipient any right to continue as
an employee of the Company or in any way affect the Company's or any
Subsidiary's right to terminate the Recipient's employment at any time.
 
8.           Section 409A.


This Agreement is not intended to provide for an elective deferral of
compensation that would be subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the Company reserves the right to
unilaterally amend or modify this Agreement to ensure that the award does not
become subject to the requirements of Section 409A thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
9.           Notice.
Any notice to the Company hereunder shall be in writing addressed to:
Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837


Attn:       Mitchell E. Hersh
President and Chief Executive Officer


and
 
Gary T. Wagner, Esq.
Acting Chief Legal Officer


Any notice to the Recipient hereunder shall be in writing addressed to:
 
Mr. Anthony Krug
(at the address set forth in the Company records)


or such other address as the Recipient shall notify the Company in writing.
 
10.           Entire Agreement.
 
This Agreement contains the entire understanding of the parties and shall not be
modified or amended except in writing and duly signed by each of the parties
hereto.  No waiver by either party of any default under this Agreement shall be
deemed a waiver of any later default thereof.
 
11.           Construction.
 
The various provisions of this Agreement are severable in their entirety.  Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
12.           Governing Law.
 
This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.
 
13.           Successors.
 
This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.




In Witness Whereof, the parties hereto have executed this Agreement to be
effective on the date first above written.




Mack-Cali Realty Corporation




By:          /s/ Mitchell E. Hersh
Mitchell E. Hersh
President and Chief Executive Officer




Recipient


/s/ Anthony Krug
Anthony Krug





 
 

--------------------------------------------------------------------------------

 
